DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13, 16, 20, 23-24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durandeau (US Pub 20120164443) as applied to claim 13 above in view of Grazia (US PN 9,637,410 having an earlier filing date).
Regarding claim 13, 16, 20 and 33: Durandeau teaches a glass substrate comprising the following layers with thicknesses in nm (0066, Table 9) and while not shown below, Durandeau’s barrier layer can be made with a thickness of 1-5nm (see 0011),

    PNG
    media_image1.png
    127
    194
    media_image1.png
    Greyscale

Although Durandeau’s example fails to include a TiOx diffusion barrier layer as claimed between their first dielectric of silicon nitride and Nb metal layer, Durandeau 
	As Grazia, who similarly teaches a coating comprising a functional coating alternated with dielectrics, discloses that a barrier layer directly under a functional layer of Nb can be that of TiOx for protection of the Nb layer from an underlying nitride layer (Col. 3, lines 41-65, Col. 4, line 12, claim 9), it would have been obvious to one having ordinary skill at the time of invention to modify Durandeau to make their barrier layer directly under their Nb functional metal layer that of TiOx for protection of the Nb layer. 
The above modification will provide Durandeau with the following sequence,
40nm Si3N4 (1st layer)/1-5nm TiOx layer (barrier layer)/ 19nm Nb layer (metal layer)/ 1nm Ti (metallic layer)/ 38nm Si3N4 (2nd layer)/ 5nmTiO2
	The above barrier thickness is 1-5nm and overlapping ranges, as well as ranges that don’t overlap but are merely close, provide prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 14: Durandeau’s glass coated with the above layers has a visible transmission of 27.3%, an energy transmission Te (i.e. also known in the art as solar transmission) of 19.4% (Table 10) but they do not explicitly recite the solar factor. However, as the above coated glass meets the layer sequence claimed, one having ordinary skill would reasonably conclude the same properties to result absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 23: Durandeau’s glass substrate has a glass side ΔE falling within the range claimed (see Table 11).
Regarding claim 24: Durandeau modified above will include a first layer, diffusion barrier layer, metal layer and second layer all having thicknesses meeting range claimed. 
Durandeau’s barrier layer having a thickness of 1-5nm (0011) overlaps the range claimed. As overlapping ranges have been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within the above workable range (MPEP 2144.05). 

Claims 22, 25-27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durandeau (US Pub 20120164443) and Grazia (US PN 9,637,410) as applied to claim 13 above, in further view of Gentilhomme (US Pub 20020192473) 
Regarding claims 22, 25 and 26: As discussed above, Durandeau was modified to teach the glass substrate invention of claim 13 and more specifically, Durandeau will include a glass substrate comprising,
40nm Si3N4 (1st layer)/1-5nm TiOx layer (barrier layer)/ 19nm Nb layer (metal layer)/ 1nm Ti (metallic layer)/ 38nm Si3N4 (2nd layer)/ 5nmTiO2
Although not show, Durandeau teaches that their first and second silicon nitride dielectric layers can also include Al as desired (i.e. SiAlN)
Athough the identified metallic layer above is Ti instead of TiN as claimed, as Durandeau does teach that their metal layer of Nb can be surmounted by a titanium nitride layer (see 0012), including a TiN layer above their Nb would have been obvious.  

It is noted that although while the barrier thickness is 1-5nm which does not necessarily fall into the “greater than 5nm to 7nm” range claimed, the values are so close (5nm versus greater than 5nm (i.e. 5.1)), as mentioned above, a prima facie case of obviousness still exists where the claimed ranges do not overlap but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05). 
Regarding claim 27 and 28: Although Durandeau does not disclose properties resulting from a coated glass with the modifications above, as their coated glass meets that claimed, one having ordinary skill would reasonably conclude the same properties to result absent an evidentiary showing to the contrary (MPEP 2112).  

Response to Arguments
Initially, Applicants’ arguments filed December 14, 2021 over Frank, Lao, and Thomsen being used to modify Durandeau been considered but are moot because the new ground of rejection does not rely on Frank, Lao or Thomsen.
However, Applicant's arguments filed December 14, 2021 over Durandeau in view of De Grazia have been fully considered but are not persuasive. 

In summary, Applicants argue against combining De Grazia with Durandeau to render the invention obvious for the following reasons.
Applicants argue that while De Grazia discloses a Ti layer above and below a Nb layer, the Ti layer has a thickness of at most 3nm to protect the Nb layer from nitridation and teaches that a thin layer of Ti is useful to protect from nitridation but higher thicknesses than at most 3nm will greatly reduce light transmission. As such, it would not have been obvious to use Ti as in De Grazia and increase thickness as one would have expected a thicker Ti would frustrate the purpose of the invention. 
	This is not persuasive. Initially, it is noted for the record that although De Grazia does teach Ti above and below Nb as argued, De Grazia also teaches that a TiOx layer can be used instead of Ti (see Col. 3, lines 63-64) which is what was used to modify Durandeau in the rejection above. Specifically, Durandeau teaches a Ti barrier under Nb wherein their barrier can have a thickness of 1-5nm but just doesn’t disclose their barrier being TiOx. Given that De Grazia clearly teaches that TiOx can be used as a barrier layer under Nb for protecting against nitridation, it would have been obvious to modify Durandeau to include their barrier layer being TiOx. 
Although the Examiner does agree that De Grazia discusses a preferred thickness range for barrier layers (particularly if it is a Ti metal) being at most 3nm to sufficiently protect from nitridation without reducing transmission, this in no way negates the fact that Durandeau already teaches a thickness range of 1-5nm being suitable for nitridation protection barrier layers. More specifically, in the rejection above, De Grazia’s preferred thickness range was not relied upon for meeting the claimed thickness as 
	Applicants additionally argue that while De Grazia suggests using TiOx, it is unlikely that this blocker will be effective as De Grazia noted Ti being a better material to protect Nb from nitridation and the use of TiOx would result in TiOxNx at best when protecting against nitrogen.
	This is not persuasive. Although the Examiner does agree that De teaches Ti being the most effective barrier material for protecting Nb from nitridation, this does not mean that De Grazia doesn’t still teach TiOx being an effective barrier material nor that it wouldn’t be obvious to use TiOx for protecting Nb from nitridation. Instead, De Grazia is merely discussing Ti as being the most effective and preferred material and preferred embodiments are in no way limiting nor a teaching away from other material embodiments. In the instant case, Durandeau teaches a 1-5nm barrier material under Nb for protecting nitridation. As De Grazia clearly teaches TiOx being a barrier material 
	Applicants also argue, in summary, that the TiOx is distinguishing over DeGrazia’s metallic titanium because DeGrazia’s Ti will only oxidize during tempering.
This is not persuasive. Initially, regardless of when DeGrazia’s taught metallic Ti may oxidize, the Examiner points out that the rejection did not rely on DeGrazia’s metallic Ti to meet the claim. Instead, the rejection relied on DeGrazia’s explicit teaching a barrier layer can be TiOx which is the same as that claimed. However, assuming arguendo, even if DeGrazia’s metallic Ti layer only oxidizes during tempering, the layer will still form oxidized Ti (i.e. TiOx) which does not distinguish over a TiOx as claimed. It is noted that the claim only recites TiOx with no indication on how much oxidation, etc.
Applicants further argue unexpected results of the claimed invention leading to higher visible reflectance and higher visible transmittance than that of DeGrazia or Durandeau.
This is not persuasive. Initially it is noted that at least in the independent claim, there are no optical properties recited. Additionally, while Applicants argue unexpected results, Applicants do not point to any particular data in their specification to support unexpected results, there are no direct comparisons made and the examples in the specification are not even commensurate in scope with the claims as they use specific dielectrics, thicknesses, etc. not even presently recited in the independent claim 
Applicants also argue that it would not have been obvious to modify Durandeau with DeGrazia because the end-products have different intended functions.
This is not persuasive. Regardless of intended functions, both are from the same field of endeavor of a functional layer alternated with dielectrics wherein a barrier layer directly under a functional layer of Nb is present for the protection of the Nb layer from an underlying nitride layer.
Given that Durandeau teaches a barrier under Nb for protecting against nitridation but just doesn’t disclose their barrier being TiOx and De Grazia clearly teaches that TiOx can be used as a barrier layer under Nb for the same purpose of protecting against nitridation, it would have been obvious to modify Durandeau to include their barrier layer being TiOx with a reasonable expectation of success. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784